                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                           DOCKET NO. 1:19-cv-00192-FDW
 SANDRA P. WILLIAMS,                             )
                                                 )
        Plaintiff,                               )
                                                 )
 vs.                                             )
                                                 )                        ORDER
 ANDREW SAUL,                                    )
 Commissioner of Social Security,                )
                                                 )
        Defendant.                               )
                                                 )

       THIS MATTER is before the Court on Defendant’s Motion for Remand to the

Commissioner (Doc. No. 9) for further administrative proceedings. The Commissioner wishes to

conduct further fact finding, including holding a new hearing before a different administrative law

judge (ALJ). Plaintiff’s counsel consents to the Government’s Motion for Remand.

       The Court finds good cause has been alleged for remand and that further administrative

fact-finding is warranted. Accordingly, the Court hereby GRANTS the Consent Motion for

Remand (Doc. No. 9), REVERSES the Commissioner’s decision under sentence four of 42 U.S.C.

§ 405(g) and REMANDS the case to the Commissioner for further proceedings, including a new

hearing before a different ALJ. See Shalala v. Schaefer, 509 U.S. 292 (1993); Melkonyan v.

Sullivan, 501 U.S. 89 (1991).

       Because the Court is granting the Consent Motion for Remand, Plaintiff’s Motion for

Summary Judgment (Doc. No. 7) is DENIED AS MOOT.

       The Clerk of Court is respectfully DIRECTED to enter a separate judgment pursuant to

Rule 58 of the Federal Rules of Civil Procedure, and to close the case.

                                                1
IT IS SO ORDERED.


                    Signed: December 23, 2019




                               2
